DETAILED ACTION
This office action is in response to the amendments/remarks after final filed on 08/03/2021. Claims 1-19 are pending; claims 1, 11, 15 have been amended; claim 20 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record alone or in combination neither discloses nor renders obvious an epicyclic gear system; specifically, “wherein the directing surface of each of the plurality of fluid directors further comprises a rectangular shape with four edges where one of the four edges is coupled with the carrier” and in combination with the remaining structure of claims 1, 11.
The prior art of record alone or in combination neither discloses nor renders obvious A method of directing a fluid to at least one fluid passage of a carrier in an epicyclic gear system; specifically, “wherein the directing surface of each of the plurality of fluid directors further comprises a rectangular shape with four edges where one of the four edges is coupled with the carrier” and in combination with the remaining steps of claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659